Citation Nr: 1228718	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to a rating in excess of 60 percent for pulmonary sarcoidosis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction of these matters is with the RO in Atlanta, Georgia.

In May 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.

The issues of service connection for sarcoid arthropathy, depression, and hypertension, to include as secondary to service-connected pulmonary sarcoidosis, as well as an increased rating for the hysterectomy residuals, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's June 2007 statement and hearing testimony of May 2012.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Veteran was last afforded a VA examination to assess the severity of her service-connected pulmonary sarcoidosis in November  2007, more than 4 years ago.  The Board notes that documents contained within the record show that the RO had intended to schedule the Veteran for a new examination; however, it does not appear that such examination was afforded the Veteran.  In addition, VA medical records associated with the claims file along with the Veteran's testimony suggest that her service-connected pulmonary sarcoidosis has resulted in additional and/or worsening symptomatology.  Consequently, the Board finds that a more current examination is needed in this case.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased).

In addition, during the May 2012 Board hearing before the undersigned, the Veteran and her representative asserted that she cannot work due to her service-connected pulmonary sarcoidosis.  See hearing transcript, p. 4-5.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Although TDIU was denied in March 2008, the Veteran re-raised the issue at the hearing.  Therefore, the Board finds that this issue is properly before it for appellate consideration.

However, since any decision with respect to the claim for increased rating for pulmonary sarcoidosis may affect the Veteran's claim for a TDIU, and, in view of the Veteran's assertions, the claim for a TDIU is inextricably intertwined with the claim for a higher rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well. 

The Board also notes that during the May 2012 Board hearing the Veteran stated that she was going to obtain private medical records from her treating physicians. See hearing transcript, pages 10-12.  The record was held in abeyance for 60 days for the Veteran to submit these records; however, no records have been submitted to date.  In addition, a July 2005 private medical record from O. Otaigbe, M.D. indicates that the Veteran was to be referred to Dr. Fletcher and Hyer's group for ongoing care with pulmonary sarcoidosis.  These records are not associated with the claims file and should be obtained on remand after obtaining appropriate authorization from the Veteran.  

Lastly, all outstanding VA medical records should be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran notice concerning how to substantiate her claim for TDIU pursuant to 38 C.F.R. § 3.159 and also request that she submit and complete an updated TDIU claim form.

2.  Also request that she provide sufficient information and authorization to enable VA to obtain any additional evidence (from both VA and non VA health care providers) pertinent to the claims on appeal that is not currently of record.  Specifically, she should identify the private physicians she referenced during the May 2012 Board hearing and private Drs. Fletcher and Hyer, as noted above.

If, in the alternative, the Veteran wants to obtain and submit these records, she may do so.  To the extent that records are sought but not obtained, the claims file should contain documentation of the efforts.  Moreover, the Veteran and her representative should be informed of the inability to obtain records pursuant to applicable regulations. 

3.  Obtain all outstanding VA treatment records dated from June 2008 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)  regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

4.  Then, after completing the above, arrange for the Veteran to undergo a VA examination, by an examiner with the appropriate expertise, to determine the current severity of her service-connected pulmonary sarcoidosis.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All necessary tests and studies, to include pulmonary function testing, should be accomplished and all clinical findings reported in detail. 

Identify all symptoms and manifestations associated with the Veteran's service-connected pulmonary sarcoidosis.
Address whether the Veteran's sarcoidosis has caused: cor pulmonale; cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and/or weight loss despite treatment.

The examiner must provide an explanation for all diagnoses rendered related to the Veteran's service-connected pulmonary sarcoidosis.

The examiner also should provide an opinion as to whether the Veteran is at least as likely as not (a probability of 50 percent or greater) unable to maintain or obtain substantially gainful employment due to the service-connected pulmonary sarcoidosis and/or the service-connected hysterectomy residuals, taking into consideration her education and work experience.

The examiner should clearly set forth all examination findings.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for a higher rating for pulmonary sarcoidosis, to include consideration of whether the criteria for a referral for assignment of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) have been met and the claim for a TDIU.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



